284 Pa. Super. 399 (1981)
425 A.2d 1163
Angela BRANDON, a minor by her parent and natural guardian, Clara Brandon and Clara Brandon in her own right, Appellants,
v.
STATE FARM INSURANCE COMPANY.
Superior Court of Pennsylvania.
Argued December 4, 1980.
Filed February 20, 1981.
Allen L. Feingold, Philadelphia, for appellants.
Alan Dion, Philadelphia, for appellee.
*400 Before PRICE, WATKINS and MONTGOMERY, JJ.
PER CURIAM:
The precise issue raised by this appeal has been the subject of earlier opinions of this court. Smith v. Harleysville Insurance Company, 275 Pa.Super. 246, 418 A.2d 705 (1980), Gurnick v. Government Employees Insurance Company, 278 Pa.Super. 574, 420 A.2d 690 (1980). Further, in the Gurnick, case, supra, we have held that an order dismissing a similar count for punitive damages is an interlocutory order. We decline to exercise our discretionary power and entertain the instant appeal.
The appeal is quashed.